In a proceeding pursuant to Family Court Act article 4 for a downward modification of child support, the petitioner appeals from an order of the Family Court, Suffolk County (Trainor, J.), dated March 31, 1999, which denied his objections to an order of the same court (Lynaugh, H.E.), dated February 3, 1999, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court correctly denied the petitioner’s objections to the order of the Hearing Examiner which dismissed the petition on the basis that the appellant father failed to file proof of service of his objections on the respondent mother (see, Family Ct Act § 439 [e]; Matter of Rinaldi v Rinaldi, 239 AD2d 506). In any event, the petition did not allege that the appellant’s circumstances had changed since the time of the divorce judgment (see generally, Lada v Lada, 231 AD2d 521; Rosen v Rosen, 193 AD2d 661; Schnoor v Schnoor, 189 AD2d 809). Ritter, J. P., Thompson, S. Miller and Florio, JJ., concur.